DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2020 has been entered.
 
Response to Arguments
Applicant’s claim amendments filed 10/7/2020 have narrowed the scope of the surfactant but have broadened the scope of the disinfecting component (the claim now encompasses a ratio of component (i) to component (ii) ranging from 4:1 to 1:2). The amendments have necessitated a new grounds of rejection, presented below.

Claim Objections
Claim 25 is objected to because of the following informalities:  Change “sequestration agent” (line 3) to “sequestering agent” for consistency with claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 12, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cationic surfactant" in line 15.  There is insufficient antecedent basis for this limitation in the claim. The claim has been amended such that antecedent basis for a cationic surfactant is no longer present in line 10.
Dependent claims are rejected for the same reason as the base claim upon which they depend.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCandlish et al. (US Patent Application Publication 2001/0031713) (already of record).
Regarding claim 1, McCandlish et al. discloses a liquid disinfectant concentrate (called composition, reads on a liquid disinfectant concentrate because the composition is capable of disinfecting, is a liquid, and is fully capable of being diluted by an end user) (para. 2, 7-14, 56) dilutable to a liquid disinfectant composition (e.g., by diluting the disclosed composition with water, see para. 59), the liquid disinfectant concentrate comprising:
a) a disinfecting component (called disinfecting agent) (para. 8, 23-24) comprising a mixture of:
	(i) a mixture of dioctyl dimethyl ammonium chloride and didecyl dimethyl ammonium chloride (para. 24), and

		wherein the disinfecting agent comprises 24 wt. % of component (i) (12 wt. % dioctyl dimethyl ammonium chloride and 12 wt. % didecyl ammonium chloride, see para. 24) and 32 wt. % component (ii) (para. 24) and thus a weight ratio of component (i) to component (ii) falls within the claim range,
b) a nonionic surfactant (para. 9) comprising an ethoxylated (alkoxylated) alcohol having 2.5 moles of ethoxylation (alkoxylation) (e.g. NeodolTM 91-2.5) (falling within the claimed range of moles of alkoxylation) (para. 26-27) and comprising 10% to 20% of weight of the liquid disinfectant concentrate (para. 9) (falling within the claimed range);
c) water (a solvent) (Table 1); and
d) a pH adjusting element (para. 55-56);
wherein the concentrate has a high level of disinfectancy (para. 6).
McCandlish et al. does not expressly teach wherein the disinfecting component along with the nonionic surfactant provides the liquid disinfectant composition with a 5 minute or less contact kill time as measured by AOAC Use Dilution Test of 2012, using methodologies 964.02 and 955.12, against P. aeruginosa and S. aureus, respectively.
Nonetheless, it has been held that a chemical composition and its properties are inseparable; therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01). Thus, reciting a kill time established by the use of a specific test fails to further limit the composition claim beyond that of the recitation of components included therein. McCandlish et al. discloses a liquid disinfectant concentrate that is the same as the one according to claim 1, and therefore the prior art liquid disinfectant concentrate would necessarily 
Regarding claim 12, the claim is directed to the sequestering agent being EDTA and being present in an amount of about 2 to about 8% by weight. However, claim 1, from which claim 12 depends, recites the sequestering agent as an optional ingredient. Therefore, the prior art need not disclose the sequestering agent and claim 12 remains unpatentable over the prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over McCandlish et al. (US Patent Application Publication 2001/0031713) (already of record) in view of Toft (US Patent Application Publication 2013/0096202).
Regarding claim 25, McCandlish et al. discloses the concentrate according to claim 1, as set forth above. McCandlish et al. further discloses wherein the composition is antimicrobial (see entire document) and wherein the concentrate includes a pH adjuster configured to adjust the pH of the composition to a neutral value such as 5-7 (para. 56-57)

As to the sequestering agent, Toft discloses that it was known in the art of quaternary ammonium compound-containing disinfectant compositions to include EDTA in such a composition to act as a chelating agent (sequestering agent) to “counteract any deleterious effects from diluting concentrated commercial strengths with hard water” and “break down the coatings of spores” (para. 18).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the concentrate disclosed by McCandlish et al. to comprise EDTA as a sequestering agent, as taught by Toft, in order to improve the concentrate’s efficacy for dilution in hard water and to equip the composition with a sporicidal effect, thereby improving the disinfection properties of the composition.
As to the pH adjuster comprising sodium citrate, Toft discloses that it was known in the art to add sodium citrate as a pH adjuster to a composition comprising a dimethyl didecyl ammonium compound or an alkyl dimethyl benzyl ammonium compound to arrive at a pH of 5.5 to 6.5 (para. 38, 53, 81-84).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to replace the pH adjuster disclosed by McCandlish et al. with sodium citrate, as a modification represents such simple substitution of one known element for another to obtain predictable results (MPEP § 2143), in this case, the result of adjusting the pH of the composition to a neutral pH on the order of 5-7.


27 is rejected under 35 U.S.C. 103 as being unpatentable over McCandlish et al. (US Patent Application Publication 2001/0031713) (already of record).
Regarding claim 27, McCandlish et al. discloses the concentrate according to claim 1, as set forth above. McCandlish et al. further discloses wherein the concentrate has a pH of preferably 5 to 7 wherein the pH can be adjusted as desired by buffering agents (para. 57).
McCandlish et al. does not expressly teach wherein the pH is from about 6 to about 13.
Nonetheless, it has been held that in the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP §2144.05), and the claimed range overlaps the range disclosed by McCandlish. It would have been prima facie obvious to one of ordinary skill in the art at the time to modify the concentrate disclosed by McCandlish et al to have a pH such as 6-7 (falling within the claimed range) in order to arrive at a working disinfectant concentrate, as McCandlish et al. discloses that concentrates having such a pH are effective for disinfecting purposes. 

Claims 1, 12, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier-Fournier et al. (US Patent 5,529,713) (already of record) in view of Polzin et al. (US Patent Application Publication 2011/0311600).
	Regarding claim 1, Gauthier-Fournier et al. discloses a liquid disinfectant concentrate dilutable to a liquid disinfectant composition (col. 2 lines 2-52), the liquid disinfectant concentrate comprising:
	a) a disinfecting component (called biocide) comprising a mixture of
		(i) didecyldimethylammonium chloride (col. 3 lines 1-7), and
		(ii) benzalkonium chloride (alkyl dimethyl benzyl ammonium chloride) (col. 3 lines 1-30),
			wherein the components are in a weight ratio of component (i) to component (ii) of 6:9 (col. 3 lines 55-62) (falling within the claimed range)

	c) a solvent (col. 2 lines 43-52).
	Gauthier-Fournier et al. discloses wherein the alkyl group of the alkyl dimethyl benzyl ammonium chloride has 8 to 18 carbon atoms (col. 3 lines 1-30); however, Gauthier-Fournier et al. does not expressly teach between 12 and 18 carbon atoms.
	Polzin et al. discloses a disinfectant composition comprising alkyl dimethyl benzyl ammonium chloride and a nonionic surfactant (para. 6-11). Polzin et al. further discloses that long chain comprising alkyl dimethyl benzyl ammonium chloride compounds (i.e., wherein the alkyl group contains 12-18 carbon atoms) are preferred because they are known to combine well with the nonionic surfactant (para. 11).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the concentrate disclosed by Gauthier-Fournier et al. such that the alkyl group of the alkyl dimethyl benzyl ammonium chloride has between 12 to 18 carbon atoms, as Polzin et al. discloses that such compounds are known in the art to combine well with nonionic surfactants together in a disinfectant composition, and the skilled artisan would have been motivated to select a particular alkyl dimethyl benzyl ammonium chloride compound recognized in the art to combine well with a nonionic surfactant in order to arrive at an effective disinfectant concentrate. 
Gauthier-Fournier et al. in view of Polzin et al. does not expressly teach wherein the disinfecting component along with the nonionic surfactant provides the liquid disinfectant composition with a 5 minute or less contact kill time as measured by AOAC Use Dilution Test of 2012, using methodologies 964.02 and 955.12, against P. aeruginosa and S. aureus, respectively.

Regarding claim 12, the claim is directed to the sequestering agent being EDTA and being present in an amount of about 2 to about 8% by weight. However, claim 1, from which claim 12 depends, recites the sequestering agent as an optional ingredient. Therefore, the prior art need not disclose the sequestering agent and claim 12 remains unpatentable over the prior art. 
	Regarding claim 27, Gauthier-Fournier et al. teaches the concentrate comprising components a)-c), as set forth above. Gauthier-Fournier et al. further discloses that the concentrate can be diluted with water to a composition “intended for cleaning and disinfecting surfaces or liquids, in the home, for various applications or supports: walls, inner surfaces of vessels, sinks, tables, worktops, and the like” (col. 2 lines 38-43). 
	Gauthier-Fournier et al. is silent as to the concentrate having a pH from about 6 to about 13.
	Polzin et al. discloses a disinfectant composition comprising alkyl dimethyl benzyl ammonium chloride and a nonionic surfactant, as discussed above, the composition intended to clean multiple types of furniture surfaces (para. 3). Polzin et al. further discloses that it is undesirable for multi-surface cleaning compositions to have a harsh pH (either very high or very low) as such compositions can 
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the concentrate disclosed by Gauthier-Fournier et al. to have a pH of about 8 to 9 (e.g. by addition of a pH adjuster), as Polzin et al. discloses that it is desirable to use a composition having such a neutral pH in order to protect furniture surfaces cleaned by the composition, and the skilled artisan would have been motivated to provide a disinfectant concentrate that is safe to use on multiple household surfaces. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gauthier-Fournier et al. (US Patent 5,529,713) (already of record) in view of Polzin et al. (US Patent Application Publication 2011/0311600) as applied to claim 1 and in further view of Toft (US Patent Application Publication 2013/0096202).
Regarding claim 25, Gauthier-Fournier et al. in view of Polzin et al. teaches the concentrate according to claim 1, as set forth above. Gauthier-Fournier et al. further discloses that the concentrate can be diluted with water to a composition “intended for cleaning and disinfecting surfaces or liquids, in the home, for various applications or supports: walls, inner surfaces of vessels, sinks, tables, worktops, and the like” (col. 2 lines 38-43) and is intended to have a biocidal effect (col. 3 lines 1-30). Polzin et al. further discloses that it is undesirable for multi-surface cleaning compositions to have a harsh pH (either very high or very low) as such compositions can damage surfaces, and to this end Polzin et al. discloses adding a pH adjuster to the composition to arrive at a composition having a neutral pH (para. 3, 6, 12).
The prior art combination is silent as to the concentrate comprising a sequestering agent wherein the sequestering agent comprises EDTA and a pH adjuster comprising sodium citrate.

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the concentrate taught by Gauthier-Fournier et al. to comprise EDTA as a sequestering agent, as taught by Toft, in order to improve the concentrate’s efficacy for dilution in hard water and to equip the composition with a sporicidal effect, thereby improving the disinfection properties of the composition.
As to the pH adjuster comprising sodium citrate, Toft discloses that it was known in the art to add sodium citrate as a pH adjuster to a composition comprising a dimethyl didecyl ammonium compound or an alkyl dimethyl benzyl ammonium compound to arrive at a neutral pH (para. 23, 38, 53, 81-84).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the concentrate taught by Gauthier-Fournier et al. to comprise a pH adjuster comprising sodium citrate in order to arrive at a composition having a neutral pH, as Polzin et al. discloses that it is desirable to use a composition having such a neutral pH in order to protect furniture surfaces cleaned by the composition and Toft discloses that sodium citrate is effective adjust a composition to have such a pH.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799